--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3
THE BLACK & DECKER EXECUTIVE ANNUAL INCENTIVE PLAN


1.
Purpose



The purpose of The Black & Decker Corporation Executive Annual Incentive Plan is
to make a part of the annual compensation of the Corporation’s officers
dependent on the Corporation’s performance and to provide rewards for
performance as a competitive incentive to their efforts on the Corporation’s
behalf, and thus to enhance and reinforce the Corporation’s ability to achieve
its business goals. It is the intention of the Board of Directors of the
Corporation in adopting the Plan that amounts paid to Participants under the
Plan be “qualified performance-based compensation” within the meaning of Section
162(m) of the Code and the Section 162(m) Regulations.


2.
Definitions



Whenever used for purposes of the Plan, the following terms have the meanings
defined below, and when the defined meaning is intended, the term is
capitalized:


(a)           “Award” means a grant to a Participant of incentive compensation
under the Plan.


(b)           “CEO” means the Chief Executive Officer of the Corporation.


(c)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.


(d)           “Committee” means the Compensation Committee of the Board of
Directors of the Corporation.  All members of the Committee shall be members of
the Board of Directors of the Corporation who are not eligible to participate in
the Plan and who are (i) disinterested persons as defined in Rule 16b-3 adopted
pursuant to the Securities Exchange Act of 1934, (ii) outside directors as
defined in the Section 162(m) Regulations, and (iii) independent directors as
defined in the New York Stock Exchange’s corporate governance rules and the
Corporation’s Corporate Governance Policies and Procedures Statement.


(e)           “Corporation” means The Black & Decker Corporation.


(f)           “Maximum Participant Award” means, with respect to a particular
Participant, the maximum Award payable to such Participant as determined in
accordance with Section 5(d) of the Plan.


(g)           “Participant” means an employee who is an officer of the
Corporation who has been designated to participate in the Plan.
 
(h)           “Performance Period” means the fiscal year in respect of which an
Award is to be paid under the Plan.

--------------------------------------------------------------------------------



 
(i)           “Plan” means The Black & Decker Executive Annual Incentive Plan,
as amended from time to time.


(j)           “Section 162(m) Regulations” mean the regulations adopted pursuant
to Section 162(m) of the Code, as amended from time to time.


(k)           “Subsidiary” means any domestic or foreign corporation, at least
50% of the outstanding voting stock or voting power of which is beneficially
owned, directly or indirectly, by the Corporation.


3.
Administration



(a)           The Committee shall determine who shall be a Participant, the
applicable performance goals for each Performance Period and the amount of any
Awards paid under the Plan, shall construe, interpret (subject to Section 3(d)
of the Plan) and administer the Plan, and shall adopt such rules and regulations
and take such other action as it deems appropriate. All decisions by the
Committee shall be final, conclusive and binding on the Corporation and each
Participant, former Participant, beneficiary and every other interested person.
The Committee may condition participation in the Plan by an employee upon the
employee agreeing to certain terms and conditions of employment (including,
without limitation, noncompete, confidentiality or similar provisions). Prior to
the payment of any Awards under the Plan the Committee shall certify, in
accordance with the Section 162(m) Regulations, that the performance goals in
respect of the applicable Performance Period have been satisfied. The Committee
will report annually to the Board of Directors of the Corporation all action
taken under the Plan, including Awards paid.


(b)           Within 90 days of the beginning of each Performance Period (or, if
earlier, before 25% of the period of service to which the performance goals
relate has elapsed), the Committee shall establish or approve performance goals
for the Performance Period. The performance goals established by the Committee
shall be stated in terms of an objective formula or standard and shall be based
on one of, or a combination of, the following factors: the market price of the
Corporation’s Common Stock at the close of business on the last business day of
the Performance Period, increases in the market price of the Corporation’s
Common Stock during the Performance Period, the earnings for the Performance
Period (either before taxes, before interest and taxes, before depreciation,
amortization, interest and taxes, or after all of the foregoing), the earnings
per share for the Performance Period, or, as to the Corporation or any
subsidiary, group, division, or operating unit thereof, the return on equity or
net assets for the Performance Period, the gross margin or cost of goods sold
for the Performance Period, or the cash flow from operations or free cash flow
for the Performance Period.
 
        (c)           The Committee shall administer the Plan in a manner
consistent with the terms and conditions of the Section 162(m) Regulations to
enable Awards paid under the
 
-2-

--------------------------------------------------------------------------------


Plan to be “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code and the Section 162(m) Regulations.


(d)           It is intended that the Plan comply with Section 409A of the Code
and the regulations or guidance issued thereunder and it shall be interpreted
accordingly.


4.
Participation



(a)           Participation in the Plan shall be limited to selected officers of
the Corporation who the Committee has determined have a significant influence on
the Corporation’s annual corporate performance. The selection of Participants
shall be made by the Committee within 90 days of the beginning of a Performance
Period (or, if earlier, before 25% of the period of service to which the
performance goals relate has elapsed) and communicated to the Participants as
soon thereafter as practicable.


(b)           At any time during a Performance Period the Committee may
designate new Participants or remove officers from participation, in its sole
discretion. An officer’s participation in the Plan in any prior year or years
shall not give the officer the right to be a Participant in any subsequent year.


5.
Awards



(a)           At the end of each Performance Period, the CEO shall submit a
written report to the Committee describing the performance of the Corporation
(or, if applicable, a business unit) relative to those performance goals
previously established by the Committee for the Performance Period.


(b)           Awards shall be made annually in accordance with the respective
performance against the performance goals established by the Committee for the
respective Performance Period.


(c)           The decision to pay or not to pay an Award and the amount of the
Award to be paid shall be made by the Committee based on the performance goals
established in respect of the applicable Performance Period and in accordance
with the Section 162(m) Regulations. Under no circumstances may the Committee
make an Award to a Participant that exceeds the applicable Maximum Participant
Award for the respective Performance Period. The Committee in its sole
discretion may reduce the amount of any Award paid to a Participant below the
amount of the Award that otherwise would be payable to the Participant upon
application of the performance goals for the applicable Performance Period or
may decide not to pay an Award when performance goals for the applicable
Performance Periods have been satisfied, but under no circumstances may the
Committee increase the amount of any Award that otherwise would be payable to
the Participant upon application of the performance goals for the applicable
Performance Period.
 
(d)           With respect to each Participant, the Maximum Participant Award
for a Performance Period shall not exceed $4 million.
-3-

--------------------------------------------------------------------------------


 
6.
Payment of Awards



(a)           Awards shall be paid as soon as practicable after the end of a
Performance Period (but in no event later than March 15 of the calendar year
immediately following the end of the Performance Period) and after the Committee
has certified that the applicable performance goals have been satisfied.


(b)           Awards shall be paid in cash and shall be paid in the currency in
which each Participant’s base salary is paid.


7.
Termination of Employment



If before an Award is actually paid to a Participant with respect to a
Performance Period the Participant ceases to be a regular, full-time employee of
the Corporation or any of its Subsidiaries for a reason other than retirement
with a right to an immediate retirement benefit, the Participant’s eligibility
under the Plan shall terminate and no Award will be made. If a Participant’s
employment terminates at a time when the Participant has a right to receive an
immediate retirement benefit from the Corporation or any of its Subsidiaries,
the Committee may make such Award as it deems appropriate under the
circumstances; provided, however, that (i) the Award shall be payable at the
time specified in Section 6(a) and only if the Committee certifies that the
applicable performance goals have been satisfied; and (ii) the Award shall not
exceed the Award the Participant would have been entitled to receive upon
application of the performance goals for the applicable Performance Period if
the Participant had been employed for the entire Performance Period times a
fraction the numerator of which shall equal the number of days the Participant
was employed by the Corporation and its Subsidiaries during the Performance
Period and the denominator of which shall equal the number of days in the
Performance Period.


8.
Claim to Awards and Employment Rights



No officer or other person shall have any claim or right to be granted an Award
under the Plan. Neither the Plan nor any action taken hereunder shall be
construed as giving any person any right to be retained in the employ of the
Corporation or a Subsidiary or affecting the right of the Corporation and its
Subsidiaries to terminate the employment of any person at any time, for any
reason and with or without notice.


9.
Tax Withholding



The Corporation or a Subsidiary, as appropriate, shall have the right to deduct
from all Award payments for any Federal, State or local taxes or other similar
payments required by law to be withheld with respect to such payments.

 


 
-4-

--------------------------------------------------------------------------------

 

10.
Expenses of Plan



The expenses of administering the Plan shall be borne by the Corporation and its
Subsidiaries.


11.
Amendment and Termination



The Board of Directors may, in its discretion, terminate, amend or modify this
Plan at any time and from time to time.  The Plan may be amended at any time,
including retroactively, to conform the Plan to the provisions and requirements
of Section 409A of the Code and the Section 162(m) Regulations, and no such
amendment shall be considered prejudicial to any interest of any participant
thereunder.


12.
Effective Date of the Plan



The original effective date of the Plan was January 1, 1996.  This amendment and
restatement of the Plan is adopted on, and effective as of, October 16, 2008.


-5- 

--------------------------------------------------------------------------------